UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2138


HAROLD H. HODGE, JR.; CHANTE’ N. HODGE, Mrs.,

               Plaintiffs – Appellants,

          v.

CALVERT COUNTY, (local government); STATE OF MARYLAND;
MARYLAND   STATE   TREASURER;    ST.   MARY'S   COUNTY,   (local
government); TIMOTHY K. CAMERON, Head Sheriff in his
individual and public official capacity; THOMAS HEDDERICH,
Detective, in his individual and public official capacity;
WILLIAM RAY, Detective, in his individual and public
official capacity; UNKNOWN SWAT TEAM AND POLICE MEMBERS,
John   Does    in  their   individual    and   public   official
capacities; MIKE EVANS, Head Sheriff, in his individual and
public official capacity; RICKEY COX, Deputy, Detective, in
his individual and public official capacity; RICKY THOMAS,
Lieutenant, in his individual and public official capacity;
SUTTON, Deputy or Sheriff, in his individual and public
official    capacity;   CANNING,    Deputy   Sheriff,   in   his
individual and public official capacity; FENTON, Deputy
Sheriff, in his individual and public official capacity;
UNKNOWN (SOT), SWAT TEAM MEMBER OF THE CLAVERT COUNTY
SHERIFF'S OFFICE, John Does in their individual and public
official capacities; ROBERT B. RIDDLE, Judge, in his
individual capacity and public official capacity; CALVERT
DETENTION CENTER; SHERIFF AND DEPUTY AND CORRECTIONAL
OFFICER, last name to be Fenton in his individual and public
official capacity; SHERIFF AND DEPUTY SUTTON, in his
individual and public official capacity,

               Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-02252-PJM)
Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold H. Hodge, Jr., Chante’ N. Hodge, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Harold H. Hodge, Jr., and Chante’ N. Hodge appeal the

district court’s order dismissing their civil action pursuant to

28 U.S.C. § 1915(e) (2006).             We have reviewed the record and

find   no   reversible    error.        Accordingly,     we    affirm   for   the

reasons stated by the district court.                Hodge v. Calvert County,

No. 8:09-cv-02252-PJM (D. Md. Sept. 4, 2009).                  We dispense with

oral   argument   because       the    facts   and    legal    contentions    are

adequately    presented    in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         3